Citation Nr: 0211111	
Decision Date: 09/03/02    Archive Date: 09/09/02

DOCKET NO.  99-20 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependency and indemnity compensation 
under the provisions of 38 U.S.C.A. § 1318.


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel




INTRODUCTION

The veteran had recognized guerrilla service from January 
1945 to October 1945.  He died on November [redacted], 1992.  The 
appellant is his widow.

This appeal is before the Board of Veterans Appeals (Board) 
from a January 1999 rating decision of the Manila, 
Philippines, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied the claim.  In January 
2001, the Board remanded this case to the RO for additional 
development.


FINDINGS OF FACT

1.  The veteran was not a prisoner of war (POW) of the 
Japanese Government during his active service within World 
War II.  

2.  The veteran died in November 1992; the cause of death 
listed on his death certificate is ischemic heart disease 
with chronic obstructive pulmonary disease (COPD).

3.  At the time of his death, service connection was in 
effect for no disability and the veteran had filed no claim 
seeking compensation for a disorder that he associated with 
his active service.

4.  Ischemic heart disease and COPD was not manifested in 
service, or within one year following the veteran's discharge 
from active duty, and is not shown to have been related to 
service.



CONCLUSIONS OF LAW

1.  Service connection for the cause of the veteran's death 
is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1310 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.312 (a) (2001).

2.  The appellant is not entitled to dependency and indemnity 
compensation (DIC) under the provisions of 38 U.S.C.A. 
§ 1318.  38 U.S.C.A. § 1318 (West 1991 & Supp. 2002); 38 
C.F.R. §§ 3.22, 20.1106 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

Service medical records do not show ischemic heart disease or 
COPD.  On his discharge evaluation in October 1945, no 
cardiovascular defects were indicated.  He was discharged 
from active service that month.  Service records do not 
indicate that the veteran was a POW of the Japanese 
Government during World War II.

The veteran died in November 1992; the cause of death listed 
on his death certificate is ischemic heart disease with COPD 
listed as an antecedent cause.

At the request of the RO, the United States Army Reserve 
Personnel Center confirmed that the veteran had recognized 
guerrilla service (RGS) from January 1945 to October 1945.  
POW status was not indicated.  Records submitted by the 
appellant herself do not indicate that the veteran was a POW.

The RO requested additional details regarding the veteran's 
alleged POW service.  In an October 1998 response, it was 
indicated that the veteran was captured by Japanese forces 
from April 9, 1942, until September 29, 1942.  The appellant 
was unable to name any other men that were captured and/or 
interned with the veteran.

In November 1998, the RO determined that the evidence of 
record was insufficient to support a finding the veteran 
meets the criteria of a former POW under 38 C.F.R. § 3.1(y).  
It was found that there was no evidence submitted to show 
that he was a POW and a finding of the same cannot be 
warranted especially in view of the service department 
finding that his military service was only from January 17, 
1945, to October 12, 1945.  It was indicated that even if the 
veteran were incarcerated from April 9, 1942, to September 
29, 1942, this is inclined to show that it would have 
occurred before his entry into active service.  

In her August 1999 substantive appeal, the appellant 
continued to contend that the veteran was a POW.  

In January 2001, the Board remanded this case to the RO in 
order to address the Veterans Claims Assistance Act of 2000 
(VCAA).  In January 2002, the RO, at the request of the 
Board, contacted the appellant and requested additional 
information regarding the veteran's death and his alleged 
status as a POW.  Detailed information was provided to the 
appellant.  No response was received.  In March 2002, the RO 
contacted the appellant to inform her that this case was 
being returned to the Board for a final adjudication.  

II.  The Duty to Assist

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the VCAA 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West Supp. 2002)).  Regulations implementing the VCAA have 
now been published.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to 
be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

The VCAA and implementing regulations apply in the instant 
case.  See VAOPGCPREC 11-2000.  However, the Board finds that 
the mandates of the VCAA and implementing regulations are 
met.  The claim has been considered on the merits.  The 
appellant has not indicated that any available pertinent 
records remain outstanding.  The Board remanded this case to 
the RO in order to address the VCAA.  

Regarding the duty to assist, the Board has considered 
whether it should submit this case to a medical expert in 
order to determine the etiology of the veteran's death.  
However, any medical opinion would necessarily be based on 
medical evidence.  There is absolutely no medical evidence to 
support a finding that his death had any association with 
service.  Accordingly, any medical opinion would be based on 
pure speculation.  

Regarding the duty to notify, communications from the RO to 
the appellant, including the rating decision, the statement 
of the case, the supplemental statement of the case, the 
Board's remand of January 2001 and the January 2002 statement 
from the RO to the appellant have kept her apprised of what 
she must show to prevail in her claim and of what evidence 
the RO has received.  These communications contain 
explanations of the type of evidence necessary to 
substantiate her claims as well as an explanation of what 
evidence was to be provided by her and what evidence the VA 
would attempt to obtain on her behalf.  See generally 
Quartuccio v. Principi, 16 Vet.App. 183 (2002).  In light of 
the efforts already made, further attempts at development 
cannot be justified.  The Board finds that the duty to notify 
and assist has been fulfilled.




III. Analysis

To establish service connection for the cause of a veteran's 
death, the evidence must show that disability incurred in or 
aggravated by service either caused or  contributed 
substantially or materially to cause death.   38 U.S.C.A. 
§ 1310; 38 C.F.R. § 3.312(a).  The law provides that service 
connection will be granted for a disease or disability if it 
is shown that the veteran suffered from such disease or 
disability and that it resulted from an injury suffered or 
disease contracted in line of duty, or from aggravation in 
line of duty of a preexisting injury or disease.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.

Certain diseases, including cardiovascular-renal disease, are 
presumed to have been incurred in service if manifested to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

During his lifetime the veteran did not establish service 
connection for any disability; and when he died, he did not 
have any claims pending with the VA.  The causes of his death 
were ischemic heart disease and COPD.  His service records 
report no treatment for either disorder.  There is no 
evidence of pertinent disease or injury in service or of a 
cardiovascular disease in the first postoperative year (so as 
to warrant presumptive service connection for such 
disabilities).  No doctor has opined that the diseases that 
caused the veteran's death are related to service and the 
appellant has provided no post-service medical records to 
establish a causal link between the death causing diseases 
and service.

Regarding the contention that the veteran was a POW, 
according to VA laws and regulations, a former POW is a 
person who, while serving in the active military, naval or 
air service, was forcibly detained or interned in the line of 
duty by an enemy or foreign government, the agents of either, 
or a hostile force.  38 U.S.C.A. § 101 (32); 38 C.F.R. 
§ 3.1(y); Manibog v. Brown, 8 Vet. App. 465 (1996). 

In this case, available service records do not support the 
conclusion that the veteran was a POW of the Japanese 
Government during World War II.  The appellant's own 
contention that the veteran was a POW from April 9, 1942, 
until September 29, 1942 would not support a determination 
that he was a POW during his active service as a recognized 
guerrilla from January 1945 to October 1945.  Given the 
evidence described above, the Board finds that the veteran is 
not entitled to recognition as a former POW.  

In light of the above, the veteran is not entitled to 
presumptive service connection for a disability under 38 
C.F.R. § 3.309(c) (diseases specific to a former prisoner of 
war).  In any event, such a presumption would not provide a 
basis to grant this claim.  

To prevail in a claim for service connection for the cause of 
the veteran's death, she must have supporting evidence 
relating the death-causing disease to service.  There is 
nothing in the evidence of record that provides a basis for 
attributing the veteran's death to disease or injury that was 
incurred or aggravated in service.  Consequently, service 
connection for the cause of the veteran's death is not 
warranted.

Under 38 U.S.C.A. § 1318, benefits may be paid to a deceased 
veteran's surviving spouse in the same manner as if the 
veteran's death is service connected, where the veteran's 
death was not caused by his or her willful misconduct and 
either (1) the veteran was in receipt of or was entitled to 
receive compensation at the time of death for a service-
connected disability that was continuously rated totally 
(100 percent) disabling for a period of 10 years or more 
immediately preceding death, or; (2) if totally rated for a 
lesser period, the veteran was so rated continuously for a 
period of not less than 5 years from the date of the 
veteran's discharge from service; or (3) the veteran was a 
former prisoner of war who dies after September 30, 1999, and 
the disability was rated totally disabling for a period of 
not later than one year immediately proceeding death.  
38 U.S.C.A. § 1318(b).

The appellant is not entitled to receive § 1318 benefits on 
the basis of the veteran's actual receipt of compensation for 
disability rated 100 percent for 10 years prior to death.  In 
addition, as the veteran had filed no claim prior to his 
death, there is no other basis to award the appellant 
entitlement to § 1318 DIC benefits.  As the veteran failed to 
file a claim for VA benefits, there is no basis to stay this 
determination based on the temporary stay on the processing 
of appeals relating to entitlement to dependency and 
indemnity compensation under 38 U.S.C.A. § 1318 where the 
decision would require a hypothetical determination of 
eligibility.  Hypothetical entitlement to DIC under § 1318 
been not been explicitly raised or argued with specificity as 
required in Cole v. West, 13 Vet. App. 268, 278 (1999).  The 
veteran was service connected for no disability and had 
failed to even file a claim.  Accordingly, hypothetical 
entitlement is not at issue and the stay of such claims is 
not applicable to this case.  See Chairman's Memorandum No. 
01-01-17 (August 23, 2001).  This claim is denied.  


ORDER

Service connection for the cause of the veteran's death is 
denied.  

Entitlement to dependency and indemnity compensation under 
the provisions of 38 U.S.C.A. § 1318 is denied.

		
	V. L. Jordan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 



